STOCK PURCHASE AGREEMENT This Stock Purchase Agreement dated as of August 1, 2008, is by and between Ethos Environmental, Inc., a Nevada corporation (the “Company”), MKM Opportunity Master Fund, Limited, a Cayman Islands corporation (the "Purchaser"). RECITALS A.Whereas, the Company wishes to obtain equity financing through the issuance and sale of shares of the common stock of the Company, par value $0.0001 per share (the “Common Stock”); and B.Whereas, the Purchaser is willing on the terms and conditions set forth in this Agreement to purchase $300,000 worth of common stock at a purchase price of $0.33 per share (equivalent to 909,091 shares of Common Stock) . AGREEMENT NOW, THEREFORE, based upon the foregoing and the mutual covenants and agreements herein contained, and for other good and sufficient consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I. DEFINED TERMS 1.1Certain Defined Terms. When used in this Agreement, the following terms shall have the following meanings: “Affiliate” means, with respect to any specified Person, any other Person which, directly or indirectly, controls, is under common control with, or is owned or controlled by, such specified Person.
